West, J.
Dissenting.
The court has decided in this case that there was no harmful error of procedure. The case has been twice tried by juries of the county in which the offense is alleged to have been eommitteed and in each trial there was a verdict of guilty. Upon motions for new trials these verdicts have received the approval of the trial judges who saw and heard the witnesses. Under our system the jury is the judge of the weight and credibility of the evidence. There is, in my opinion, sufficient proof in this case to sustain the verdict and, I, therefore, dissent from, the conclusion reversing the judgment. ... .
Ellis, J., concurs in the above dissent.